DETAILED ACTION
Summary
This is the first action on the merits for application 16/554,302 filed August 28, 2019.
This application is a divisional of application 15/138,018, now patent 10,461,682, filed April 25, 2016.  The parent application claims priority to provisional documents 62/217,580 and 62/200,262 filed September 11, 2015 and August 3, 2015 respectively.
Claims 1-20 were cancelled in a preliminary amendment on July 7, 2020 and claims 21-41 were added.
Claims 21-41 are considered on the merits herein.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kai Wimberley on June 4, 2021.

The application has been amended as follows: 
Claim 21 (amended): A solar panel mounting assembly, comprising: 
a mounting bracket including an upper bracket and a lower bracket; 
a stanchion including a first vertical arm arm arm arm arm arm 
arm arm 
wherein the mounting bracket is vertically adjustable by rotating the helical drive element, whereby the first vertical arm arm 
Claim 32 (amended): The solar panel mounting assembly according to claim 31, wherein the horizontal bridge extends across from a top of the first vertical arm arm 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest available prior art includes that which was cited in the parent application’s reasons for allowance (SCHAEFER et al (US PG PUB 2010/0192505), STERNS et al (US PG PUB 2015/0288320) and WILDES (US PG PUB 2015/0129517)) in addition to newly cited DANNING (US Patent 9,010,041).  The first three references were discussed in the reasons for allowance of parent application 15/138,018 to feature the use of a helical drive element with upper and lower mounting brackets, but fail to disclose the claimed stanchion and its pass through the lower bracket.  Moreover, DANNING features a helical drive element 112 that engages with a stanchion 114, which passes through the lower bracket 54 of the mounting bracket, as shown in figure 2B.  DANNING et al, either alone or with other available prior art, fails to teach the stanchion to including 1st and 2nd vertical arms which pass through the lower bracket nor the passing through of a mounting bracket connecting those two vertical arms through the lower bracket.  It is the interaction between the lower bracket and the stanchion (which provides the open central region comprising the helical drive element via a pair of vertical arms or a pair of vertical sides with a horizontal bridge) which renders the claims free of the prior art.  For this reason, the claims as currently written are not expressly taught or found obvious based on the available prior art.s

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Magali P Slawski/              Primary Examiner, Art Unit 1721                                                                                                                                                                                      
06/15/2021